Case 21-03006-sgj Doc 18-16 Filed 06/01/21   Entered 06/01/21 22:44:23   Page 1 of 2




                   EXHIBIT 16
    Case 21-03006-sgj Doc 18-16 Filed 06/01/21                                      Entered 06/01/21 22:44:23               Page 2 of 2


HCM Services
Exhibit A

Closing Date                                       5/31/2017
Total Commitment                         $       20,247,628
Rate                                                 2.750%

       Date           Interest Accrual       Interest Paid      Accrued Interest     Beg Prin Bal    Principal Paid       Ending Prin Bal


          5/31/2017                                                                                                          20,247,628.02
          5/31/2017               -                                          -       20,247,628.02                           20,247,628.02
          6/23/2017         35,086.64            (35,086.64)                 -       20,247,628.02         (950,129.80)      19,297,498.22
          6/30/2017         10,177.45                                  10,177.45     19,297,498.22                           19,297,498.22
           7/6/2017          8,723.53            (18,900.97)                 -       19,297,498.22         (888,395.28)      18,409,102.95
          7/18/2017         16,643.85            (16,643.85)                0.00     18,409,102.95       (1,014,819.85)      17,394,283.10
          7/31/2017         17,036.87                                  17,036.87     17,394,283.10                           17,394,283.10
          8/25/2017         32,763.20           (199,329.33)         (149,529.26)    17,394,283.10       (1,771,930.80)      15,622,352.30
          8/31/2017          7,062.16                                (142,467.10)    15,622,352.30                           15,622,352.30
          9/30/2017         35,310.80                                (107,156.30)    15,622,352.30                           15,622,352.30
         10/31/2017         36,487.82                                 (70,668.48)    15,622,352.30                           15,622,352.30
         11/30/2017         35,310.80                                 (35,357.68)    15,622,352.30                           15,622,352.30
         12/21/2017         24,717.56                                 (10,640.13)    15,622,352.30       (1,500,000.00)      14,122,352.30
         12/31/2017         10,640.13                                       0.00     14,122,352.30                           14,122,352.30
          1/31/2018         32,984.40                                  32,984.40     14,122,352.30                           14,122,352.30
          2/28/2018         29,792.36                                  62,776.76     14,122,352.30                           14,122,352.30
          3/31/2018         32,984.40                                  95,761.16     14,122,352.30                           14,122,352.30
          4/30/2018         31,920.39                                 127,681.54     14,122,352.30                           14,122,352.30
          5/31/2018         32,984.40           (160,665.94)                0.00     14,122,352.30          160,665.94       14,283,018.24
          6/30/2018         32,283.53                                  32,283.54     14,283,018.24                           14,283,018.24
          7/31/2018         33,359.65                                  65,643.19     14,283,018.24                           14,283,018.24
          8/31/2018         33,359.65                                  99,002.84     14,283,018.24                           14,283,018.24
          9/30/2018         32,283.53                                 131,286.37     14,283,018.24                           14,283,018.24
          10/8/2018          8,608.94           (412,000.00)         (272,104.68)    14,283,018.24         (588,000.00)      13,695,018.24
         10/31/2018         23,731.78                                (248,372.91)    13,695,018.24                           13,695,018.24
         11/30/2018         30,954.49                                (217,418.41)    13,695,018.24                           13,695,018.24
         12/31/2018         31,986.31                                (185,432.10)    13,695,018.24                           13,695,018.24
          1/31/2019         31,986.31                                (153,445.79)    13,695,018.24                           13,695,018.24
          2/28/2019         28,890.86                                (124,554.93)    13,695,018.24                           13,695,018.24
           3/5/2019          5,159.08            (37,904.91)         (157,300.76)    13,695,018.24         (977,095.09)      12,717,923.15
          3/31/2019         24,913.19                                (132,387.57)    12,717,923.15                           12,717,923.15
          4/30/2019         28,745.99                                (103,641.58)    12,717,923.15                           12,717,923.15
          5/31/2019         29,704.19                                 (73,937.39)    12,717,923.15                           12,717,923.15
          6/30/2019         28,745.99                                 (45,191.40)    12,717,923.15                           12,717,923.15
          7/31/2019         29,704.19                                 (15,487.21)    12,717,923.15                           12,717,923.15
           8/9/2019          8,623.80                                  (6,863.41)    12,717,923.15         (550,000.00)      12,167,923.15
          8/21/2019         11,001.14              (4,137.73)              (0.00)    12,167,923.15       (5,595,862.27)       6,572,060.88
          8/31/2019          4,951.55                                   4,951.55      6,572,060.88                            6,572,060.88
          9/30/2019         14,854.66                                  19,806.21      6,572,060.88                            6,572,060.88
         10/15/2019          7,427.33                                  27,233.54      6,572,060.88                            6,572,060.88
         10/31/2019          7,922.48                                  35,156.02      6,572,060.88                            6,572,060.88
         11/30/2019         14,854.66                                  50,010.68      6,572,060.88                            6,572,060.88
         12/30/2019         14,854.66            (65,360.49)             (495.15)     6,572,060.88                            6,572,060.88
         12/31/2019            495.16                                       0.00      6,572,060.88                            6,572,060.88
          1/31/2020         15,349.81                                  15,349.82      6,572,060.88                            6,572,060.88
          2/29/2020         14,359.50                                  29,709.32      6,572,060.88                            6,572,060.88
          3/31/2020         15,349.81                                  45,059.13      6,572,060.88                            6,572,060.88
          4/30/2020         14,854.66                                  59,913.79      6,572,060.88                            6,572,060.88
          5/31/2020         15,349.81                                  75,263.60      6,572,060.88                    -       6,572,060.88
          6/30/2020         14,854.66                                  90,118.26      6,572,060.88                            6,572,060.88
          7/31/2020         15,349.81                                 105,468.08      6,572,060.88                            6,572,060.88
          8/31/2020         15,349.81                                 120,817.89      6,572,060.88                            6,572,060.88
          9/30/2020         14,854.66                                 135,672.55      6,572,060.88                            6,572,060.88
         10/31/2020         15,349.81                                 151,022.36      6,572,060.88                            6,572,060.88
         11/30/2020         14,854.66                                 165,877.02      6,572,060.88                            6,572,060.88
         12/31/2020         15,349.81                                 181,226.83      6,572,060.88                            6,572,060.88
          1/21/2021         10,398.26           (181,226.83)           10,398.26      6,572,060.88                            6,572,060.88
